

Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”), dated as of March 1, 2010 to be
effective April 5, 2010 (the “Effective Date”), by and between ATS Corporation,
a Delaware corporation (hereinafter referred to as “Employer”), and Sidney E.
Fuchs, an individual (hereinafter referred to as “Executive”) residing at the
address set forth on the signature page hereof.
 
WITNESSETH:
 
WHEREAS, Employer desires to engage or employ Executive to perform services for
Employer (or any present or future parent, subsidiary, or affiliate of Employer
and any successor or assign of Employer) upon the terms and conditions set forth
below, and Executive desires to accept employment upon such terms and
conditions.
 
 NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
 
1.           EMPLOYMENT.  Employer hereby employs Executive to serve in the
position of Executive Vice President and Chief Operating Officer, and Executive
hereby accepts employment by Employer in such position, upon all of the terms
and conditions set forth in this Agreement.
 
2.           TERM.  This Agreement and the term of Executive’s employment
hereunder (the “Employment Term”) (i) shall begin on the Effective Date and,
unless earlier terminated as set forth in Section 11 hereof, shall continue
through April 4, 2013 (the “Initial Term”) and (ii) after the end of the Initial
Term, shall renew automatically, on the terms then in effect, for successive one
(1)-year terms (each, a “Renewal Term”), subject to the right of either party to
terminate this Agreement upon thirty (30) days’ prior written notice to the
other party.  Further, the phrase “termination of employment” as used
hereinafter shall be deemed to be “separation from service” under Section 409A
of the Internal Revenue Code (the “Code”).
 
3.           EXECUTIVE’S REPRESENTATIONS AND WARRANTIES.  Executive represents,
warrants and covenants to Employer that he is free to accept employment with
Employer as contemplated herein and has no other written or oral obligations or
commitments of any kind or nature that would in any way interfere with his
acceptance of employment pursuant to the terms hereof or the full performance of
his obligations hereunder or that would otherwise pose any conflict of interest.

 
Page 1 of 11

--------------------------------------------------------------------------------

 

4.           DUTIES AND EXTENT OF SERVICES.
 
(a)           Duties.  During the Employment Term, Executive shall serve in the
position of Executive Vice President and Chief Operating Officer and shall have
such authority and perform such duties as are commensurate with such position
and as reasonably assigned by Employer and consistent with such position.  In
addition, Executive shall hold such other office(s) with Employer (or any
affiliates of Employer) to which he may be elected, appointed or assigned from
time to time, and to which he has consented, and shall discharge the duties
related to such offices.
 
(b)           Extent of Service.  During the Employment Term, Executive shall
devote his full business time, skill, attention and energy exclusively,
diligently, and competently to perform the duties and responsibilities assigned
to him hereunder or pursuant hereto, provided that he may manage personal
investments, and, with the consent of Employer, which shall not be unreasonably
withheld, delayed or conditioned, serve on corporate, civic or charitable boards
(it being understood that Employer has agreed that Executive may continue to
serve on up to two existing corporate boards).  Executive shall be available to
travel as the reasonable needs of the business of Employer require.
 
5.           COMPENSATION.
 
(a)           Base Salary.  Subject to Section 11 of this Agreement, for all
services rendered under this Agreement during the Term, Employer shall pay to
Executive a base salary of Three Hundred Seventy-Five Thousand Dollars
($375,000) per annum, as increased from time to time with the approval of the
Compensation Committee (“Base Compensation”).  The Base Compensation shall be
payable in installments in accordance with Employer’s normal payroll practices
for compensating its Executives and shall be subject to payroll deductions and
tax withholdings in accordance with Employer’s usual practices and as required
by law.  Effective with Employer’s 2011 salary review cycle for officers and
senior managers, Executive shall become eligible to receive annual increases
consistent with Employer’s practices with respect to annual salary increases
given to other Executives of Employer with responsibilities, titles and
performance comparable to those of Executive.
 
(b)           Incentive Compensation.   Beginning immediately but on a pro rata
basis for calendar year 2010, Executive shall be entitled to performance-based
incentive compensation (“Incentive Compensation”) in an amount up to 75% of the
Base Compensation.  The Incentive Compensation payable for each applicable
period shall be contingent on and based on corporate and individual performance
criteria agreed to between Executive and the Compensation Committee from time to
time.  All payments of Incentive Compensation will be made on or before March
15th of the year following the calendar year to which the Incentive Compensation
relates.
 
(c)           Additional Stock Compensation.  On his first day of employment,
Executive will be awarded restricted stock and incentive stock options as
follows:  60,000 shares of restricted stock vesting over a three-year period
(with an annual vesting schedule of 10,000, 15,000 and 35,000 shares beginning
April 1, 2011); and 40,000 incentive stock options vesting over a four-year
period commencing April 1, 2011 (with an annual vesting schedule of 5,000,
5,000, 10,000, and 20,000 shares).

 
Page 2 of 11

--------------------------------------------------------------------------------

 

(d)           Sign-On Bonus.  As an inducement to join the Company, Executive
shall be entitled to a sign-on bonus of $50,000.  Promptly after the Effective
Date Executive shall be paid $25,000 (subject to payroll deductions and tax
withholdings in accordance with Employer’s usual practices and as required by
law) and on the six-month anniversary of employment, if still employed by the
Company, Executive shall be paid the balance (also subject to payroll deductions
and tax withholdings in accordance with Employer’s usual practices and as
required by law).
 
6.           FRINGE BENEFITS AND EXPENSES.
 
(a)           Fringe Benefits.  Executive shall be entitled to such fringe
benefits as are generally made available by Employer to executive personnel,
including, but not limited to, health insurance and paid time off at the
Executive’s discretion consistent with the performance of his responsibilities.
 
(b)           Expenses.  Employer shall reimburse Executive for his reasonable
out-of-pocket costs and expenses in connection with the performance of his
duties and responsibilities hereunder, subject to the submission of appropriate
vouchers, bills and receipts in accordance with Employer’s policies from time to
time in effect, including sufficient detail to entitle Employer to income tax
deductions for such paid items, if such items are so deductible, provided,
however, that (i) the amount of such expense eligible for reimbursement in any
taxable year shall not affect the expenses eligible for reimbursement in another
taxable year and (ii) any reimbursements of such expenses shall be made no later
than the end of the calendar year following the calendar year in which the
related expenses were incurred.
 

 
Page 3 of 11

--------------------------------------------------------------------------------

 

7.           NON-COMPETITION AND NON-SOLICITATION.
 
(a)            For as long as Executive shall remain employed by Employer and,
provided that Executive’s employment is not terminated by either Executive or
Employer on or before the six month anniversary of the Effective Date (in which
case this Section 7 shall apply only to the extent provided in Section 11(a)),
during the following periods: (i) twelve months if Executive’s employment is
terminated by Employer for Cause or by Employee other than for Good Reason
pursuant to Section 11, (ii) twelve months following termination of Executive’s
employment if terminated by Executive for Good Reason pursuant to Section 11,
and (iii) eighteen months following termination of Executive’s employment if
terminated by Employer without Cause (the applicable period, the
“Non-Competition Period”), Executive shall not, directly or indirectly, as
principal, agent, executive, employer, consultant, independent contractor,
stockholder, partner or in any other individual capacity whatsoever (except as
permitted herein), engage in any Competitive Business Activities without the
written consent of Employer, which shall not unreasonably be withheld.  For
purposes of this Agreement, “Competitive Business Activity” means providing, or
soliciting the opportunity to provide, products or services that are directly
competitive with the activities of Employer provided, on the date of termination
of Executive’s employment or during the six months prior thereto, to Customers
or Prospective Customers.  “Customers” means specific customer personnel,
programs or contracts or commercial customers that are direct or indirect
(through teaming, subcontracting or other similar vehicles) customers of
Employer on the date of termination of Executive’s employment or during the six
months prior thereto. “Prospective Customer” means any specific customer
personnel, programs or contracts or commercial customers as to which Executive
has knowledge based on his employment with Employer and that Employer is
soliciting or has actively solicited (or had targeted for solicitation) to
become a Customer as of the date of termination of Executive’s employment or
during the six months prior thereto.  The foregoing shall not prevent Executive
from (i) being engaged in providing products or services that are not
competitive with those provided by Employer on the date of termination of
Executive’s employment or during the six months prior thereto to Customers or
Prospective Customers, (ii) being engaged in providing products or services that
are competitive with those provided by Employer on the date of termination of
Executive’s employment or during the six months prior thereto to parties that
would not reasonably be regarded as Customers or Prospective Customers, or (iii)
owning for investment purposes up to 5% of the outstanding securities of a
publicly traded company engaged in a Competitive Business Activity (provided
that, in no event shall Executive own more than 5% of the outstanding securities
of a publicly traded company engaged in a Competitive Business Activity).
 
(b)           For a period equal to the longer of (i) five (5) years after the
Effective Date and (ii) two (2) years after Executive ceases, for any reason, to
be employed by Employer or its affiliates, Executive shall not (for his own
benefit or for the benefit of any party other than Employer and its affiliates),
solicit, or assist any party other than Employer to solicit, any officer,
director, executive or Executive of Employer or any of their respective
affiliates to leave his or her employment.
 
(c)           Executive has carefully read and considered the provisions of this
Section 7, and, having done so, agrees that (i) the restrictions set forth
herein are reasonable, in terms of scope, duration, geographic scope and
otherwise, (ii) Employer is in the process of expanding its operations and
Executive will have access to critical information regarding its operations and
therefore the broad scope of the restrictions relating to Employer’s business
are necessary, (iii) the protection afforded to Employer hereunder is necessary
to protect its legitimate business interests and is no greater than necessary to
protect such interests, (iv) the agreement to observe such restrictions forms a
material part of the consideration for this Agreement and Executive’s employment
by Employer and (v) upon the termination of Executive’s employment with Employer
for any reason, he will be able to earn a livelihood without violating the
foregoing restrictions.  In the event that, notwithstanding the foregoing, any
of the provisions of this Section 7 shall be held to be invalid or
unenforceable, the remaining provisions thereof shall nevertheless continue to
be valid and enforceable as though the invalid or unenforceable parts had not
been included therein.  In the event that any provision of this Section 7
relating to the time period and/or the areas of restriction and/or related
aspects shall be declared by a court of competent jurisdiction to exceed the
maximum restrictiveness such court deems reasonable and enforceable, the time
period and/or areas of restriction and/or related aspects deemed reasonable and
enforceable by the court shall become and thereafter be the maximum restriction
in such regard, and the restriction shall remain enforceable to the fullest
extent deemed reasonable by such court.

 
Page 4 of 11

--------------------------------------------------------------------------------

 

(d)           Executive agrees that Employer’s remedies at law for any breach or
threat of breach by his of any of the provisions of this Section 7 will be
inadequate and that Employer shall be entitled to seek an injunction or
injunctions to prevent breaches of the provisions of this Section 7 and to
enforce specifically the terms and provisions thereof, in addition to any other
remedy to which Employer may be entitled at law or equity.  Employer agrees that
the Employee’s obligations under this Section 7 are contingent upon Employer
fulfilling its obligations to make the payments required by Section 11, Section
12, and Section 13.
 
8.           TRADE SECRETS.  Executive shall not use or disclose any of
Employer’s trade secrets or other confidential information.  The term “trade
secrets or other confidential information” includes, by way of example, matters
of a technical nature, such as scientific, trade and engineering secrets,
“know-how,” formulae, secret processes or machines, inventions, computer
programs (including documentation of such programs) and research projects, and
matters of a business nature, such as proprietary information about costs,
profits, markets, sales, lists of customers, plans for future development, and
other information of a similar nature that is designated as confidential or
generally maintained as confidential or proprietary by Employer.  After
termination of Executive’s employment, Executive shall not use or disclose trade
secrets or other confidential information unless such information becomes a part
of the public domain other than through a breach of Employer’s policies or is
disclosed to Executive by a third party who is entitled to receive and disclose
such information.
 
9.           RETURN OF DOCUMENTS AND PROPERTY. Upon the effective date of notice
of Executive’s or Employer’s election to terminate Executive’s employment, or at
any time upon the request of Employer, Executive (or his heirs or personal
representatives) shall deliver to Employer (a) all documents and materials
containing trade secrets or other confidential information relating to
Employer’s business and affairs, and (b) all documents, materials and other
property belonging to Employer, which in either case are in the possession or
under the control of Executive (or his heirs or personal representatives).
 
10.         DISCOVERIES AND WORKS.  All discoveries and works made or conceived
by Executive during his employment by Employer, jointly or with others, that
relate to Employer’s activities shall be owned by Employer.  The term
“discoveries and works” includes, by way of example, inventions, computer
programs (including documentation of such programs), technical improvements,
processes, drawings and works of authorship.  Executive shall (a) promptly
notify, make full disclosure to, and execute and deliver any documents requested
by, Employer to evidence or better assure title to such discoveries and works in
Employer, (b) assist Employer in obtaining or maintaining for itself at its own
expense United States and foreign patents, copyrights, trade secret protection
or other protection of any and all such discoveries and works, and (c) promptly
execute, whether during his employment by Employer or thereafter, all
applications or other endorsements necessary or appropriate to maintain patents
and other rights for Employer and to protect its title thereto.  Any discoveries
and works which, within six months after the termination of Executive’s
employment by Employer, are made, disclosed, reduced to a tangible or written
form or description, or are reduced to practice by Employer and which pertain to
the business carried on or products or services being sold or developed by
Employer at the time of such termination shall, as between Executive and
Employer, be presumed to have been made during Executive’s employment by
Employer.  Set forth on Schedule 10 attached hereto is a list of inventions,
patented or unpatented, if any, including a brief description thereof, which are
owned by Executive, which Executive conceived or made prior to his employment by
Employer and which are excluded from this Agreement.

 
Page 5 of 11

--------------------------------------------------------------------------------

 
 
11.         TERMINATION OF EMPLOYMENT.
 
(a)           During the first six (6) months of Executive’s employment,
either  Executive or Employer may terminate this Agreement for any reason.  In
such case Executive will be paid six months of Executive’s Base Compensation as
severance in accordance with the provisions in this Section 11, Section 12 or
Section 13, as applicable.  Such payments will be made on the normal pay dates
as established by Employer for all of its employees.
 
(b)           Thereafter, and upon thirty (30) days’ prior written notice,
Employer may terminate Executive’s employment, with or without “Cause,” as
defined in Section 11(g) below.  Upon thirty (30) days’ prior written notice,
Executive may terminate his employment, with or without “Good Reason,” as
defined in Section 11(f) below.  Upon any termination of Executive’s employment
(the “Date of Termination”) for any reason, Employer shall:
 
 
(i)
pay to Executive any unpaid Base Compensation through the Date of Termination;

 
 
(ii)
provide to or for the benefit of Executive the benefits, if any, otherwise
expressly provided under this Section 11, Section 12 or Section 13, as
applicable.

 
Any payments of unpaid Base Compensation that are to be made pursuant to Section
11(b)(i) in connection with the termination of Executive’s employment are
subject to the provisions of Section 20 and shall be paid in cash (with
deduction of such amount as may be required to be withheld under applicable law
and regulations) within ten (10) business days after Executive’s termination of
employment; provided, however, that if such ten-day period beings in one
calendar year and ends in another, Executive may not choose in which taxable
year such payment will be paid.  All other compensation and employment benefit
arrangements provided for in this Agreement shall cease upon such termination of
employment except to the extent required by law or otherwise expressly provided
by such arrangements.
 
(c)           In the event Employer terminates Executive’s employment without
Cause or Executive terminates his employment for Good Reason, in either case
after the six month anniversary of the Effective Date, then, in addition to the
benefits provided for under Sections 11(b)(i) and 11(b)(ii) and Executive’s
eligibility to continue to participate in health and other insurance programs
during the period of eighteen (18) months following the termination of
employment, and subject to the provisions of Sections 13 and 20, Employer shall
pay to Executive a severance benefit in an amount equal to 18 months of
Executive’s then applicable Base Compensation.  Such severance benefit will be
payable as follows:  (1) an amount equal to six (6) months of Executive’s Base
Compensation will be paid on the day that is six months and one day after
Executive’s termination of employment, and (2) the remaining twelve (12) months
of Executive’s Base Compensation shall be paid to Executive in twelve (12)
monthly installments, commencing on the date that is seven (7) months after
Executive’s termination of employment and ending on the date that is eighteen
(18) months after Executive’s termination of employment.  All such payments will
be subject to all applicable withholding requirements.  In addition, all
unvested restricted stock, stock options and any other equity-based compensation
arrangements shall vest, and all stock options and other equity-based
compensation arrangements that must be exercised, shall be exercisable in
accordance with the applicable award agreement.

 
Page 6 of 11

--------------------------------------------------------------------------------

 


(d)           In the event Employer terminates Executive’s employment for Cause,
then, in addition to the benefits provided for under Sections 11(b)(i) and
11(b)(ii), all unvested stock options and any other equity-based compensation
arrangements shall be terminated and all vested stock options shall be
exercisable in accordance with the applicable award agreement.
 
(e)           In the event Executive terminates his employment without Good
Reason, then, in addition to the benefits provided for under Sections 11(b)(i)
and 11(b)(ii), all unvested stock options and any other equity-based
compensation arrangements shall be terminated and all vested stock options shall
be exercisable in accordance with the applicable award agreement.
 
(f)           For purposes of this Agreement, Executive shall be considered to
have “Good Reason” to terminate his employment if, without his express written
consent (except as contemplated by this Agreement or in connection with the
termination of his employment voluntarily by Executive, by Employer for Cause,
or under the circumstances described in Section 13 hereof), (i) the
responsibilities of Executive are substantially reduced or altered, (ii)
Executive’s Base Compensation and/or target incentive compensation percentage as
outlined in Section 5(b) is reduced without his consent, (iii) Employer
materially breaches the terms of this Agreement, (iv) Employer directs Executive
to undertake any action that Executive reasonably believes is unethical or
illegal, or (v) Executive’s offices are relocated anywhere other than within a
fifty (50) mile radius of his office in McLean, Virginia; provided, however,
that if Executive terminates this Agreement for one or more of the reasons
stated in clauses (i), (ii), (iii) or (iv), Employer shall have a period of
thirty (30) business days after actual receipt of written notice of Executive’s
assertion of Good Reason to cure the basis for such assertion, and, in the event
of cure (or the commencement of steps reasonably designed to result in prompt
cure), the assertion of Good Reason shall be null and void.
 
(g)           For purposes of this Agreement, Employer shall have “Cause” to
terminate Executive’s employment hereunder upon (i) the continued, willful and
deliberate failure of Executive to perform his duties in a manner substantially
consistent with the manner prescribed by the Chief Executive Officer (other than
any such failure resulting from his incapacity due to physical or mental
illness), (ii) the engaging by Executive in misconduct materially and
demonstrably injurious to Employer, (iii) the conviction of Executive of
commission of a felony, whether or not such felony was committed in connection
with Employer’s business, or (iv) the circumstances described in Section 13
hereof, in which case the provisions of Section 13 shall govern the rights and
obligations of the parties; provided, however, that if Employer terminates this
Agreement for one or more of the reasons stated in clause (i) or (ii), Executive
shall have a period of thirty (30) business days after actual receipt written
notice of Employer’s assertion of Cause to cure the basis for such assertion,
and, in the event of cure (or the commencement of steps reasonably designed to
result in prompt cure), the assertion of Cause shall be null and void.

 
Page 7 of 11

--------------------------------------------------------------------------------

 

(h)           Notwithstanding any other provision hereof, Executive shall not be
entitled to receive any payment under Section 11 or 12 of this Agreement that is
treated as “deferred compensation” within the meaning of Section 409A of the
Code and the regulations thereunder prior to the time such payment is permitted
to be made under Section 409A(a)(2)(B) of the Code.
 
(i)           Notwithstanding any other provision hereof, Executive shall not be
entitled to receive any payment under Section 11 or 12 of this Agreement unless
Executive first executes and delivers to Employer a general release in the form
attached as Exhibit A.
 
12.         CHANGE IN CONTROL.
 
(a)           All unvested restricted stock, stock options and any other
equity-based compensation arrangements theretofore granted to Executive shall
vest in full on the date of a “Change in Control” (as defined in Section 12(c)
below).
 
(b)           In the event that Employer terminates Executive’s employment with
Employer without Cause after a “Change in Control” (as defined in Section 12(c)
below), or if Executive terminates his employment with Employer for Good Reason
(in accordance with Sections 11(f) and 11(g) above) after a Change in Control,
then, in addition to the benefits provided for under Sections 12(a), 11(b)(i)
and 11(b)(ii), Employer shall make available and pay to Executive the benefits
referred to in Section 11(c) above.
 
(c)           For purposes of this Agreement, “Change in Control” shall mean an
occurrence of any of the following events:
 
 
(i)
an acquisition (other than directly from Employer) of any voting securities of
Employer (the “Voting Securities”) by any “person or group” (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) other than an employee benefit plan of Employer, immediately
after which such person or group has “Beneficial Ownership” (within the meaning
of Rule 13d-3 under the Exchange Act) of more than fifty percent (50%) of the
combined voting power of Employer’s then outstanding Voting Securities; or

 
 
(ii)
the consummation of (A) a merger, consolidation or reorganization involving
Employer, unless the company resulting from such merger, consolidation or
reorganization (the “Surviving Corporation”) shall adopt or assume this
Agreement and the stockholders of Employer immediately before such merger,
consolidation or reorganization own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least fifty percent
(50%) of the combined voting power of the Surviving Corporation in substantially
the same proportion as their ownership immediately before such merger,
consolidation or reorganization, (B) a complete liquidation or dissolution of
Employer, or (C) a sale or transfer of all or substantially all of the assets of
Employer.

 
 
Page 8 of 11

--------------------------------------------------------------------------------

 
 
13.         DISABILITY; DEATH.
 
(a)           If, prior to the expiration or termination of the Employment Term,
Executive shall be unable to perform his duties by reason of disability or
impairment of health for at least six consecutive calendar months, Employer
shall have the right to terminate Executive’s employment on account of
disability by giving written notice to Executive to that effect, but only if at
the time such notice is given such disability or impairment is still
continuing.  In the event of a dispute as to whether Executive is disabled
within the meaning of this Section 13(a), either party may from time to time
request a medical examination of Executive by a doctor selected by Employer, and
the written medical opinion of such doctor shall be conclusive and binding upon
the parties as to whether Executive has become disabled and the date when such
disability arose.  The cost of any such medical examination shall be borne by
Employer.  If Employer terminates Executive’s employment on account of
disability, then, in addition to the benefits provided for under Sections
11(b)(i) and 11(b)(ii), all unvested stock options and any other equity-based
compensation arrangements shall be terminated, and all vested stock options
shall be exercisable in accordance with the terms of the applicable award
agreement.
 
(b)           If, prior to the expiration or termination of the Employment Term,
Executive shall die, then, in addition to the benefits provided for under
Sections 11(b)(i) and 11(b)(ii), the Employment Term shall terminate without
further notice.  In such an event, all unvested stock options and any other
equity-based compensation arrangements shall be terminated, and all vested stock
options shall be exercisable in accordance with the terms of the applicable
award agreement.
 
(c)           Nothing contained in this Section 13 shall impair or otherwise
affect any rights and interests of Executive under any insurance arrangements,
death benefit plan or other compensation plan or arrangement of Employer which
may be adopted by the Board.
 
14.         LAW APPLICABLE.  This Agreement shall be governed by and construed
pursuant to the laws of the Commonwealth of Virginia, without giving effect to
conflicts of laws principles.
 
15.         NOTICES.  Any notices required or permitted to be given pursuant to
this Agreement shall be sufficient, if in writing and sent by certified or
registered mail, return receipt requested, to the residence, listed on the
signature page of this Agreement, in the case of Executive, and to 7925 Jones
Branch Drive, McLean, Virginia 22102, Attention: Chief Executive Officer, in the
case of Employer.
 
16.         ASSIGNMENT, ETC.  This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective legal representatives,
heirs, assignees and/or successors in interest of any kind whatsoever; provided,
however, that Executive acknowledges and agrees that he cannot assign or
delegate any of his rights, duties, responsibilities or obligations hereunder to
any other person or entity.  Employer may assign its rights under this Agreement
to any affiliate of Employer or to any entity upon any sale of all or
substantially all of the assets of Employer, or upon any merger or consolidation
of Employer with or into any other entity, provided that such assignment shall
not relieve Employer of its obligations hereunder without the written consent of
Executive.

 
Page 9 of 11

--------------------------------------------------------------------------------

 
 
17.         ENTIRE AGREEMENT; MODIFICATIONS.  This Agreement constitutes the
entire final agreement between the parties with respect to, and supersedes any
and all prior agreements between the parties hereto both oral and written
concerning, the subject matter hereof and may not be amended, modified or
terminated except by a writing duly signed by the parties hereto.
 
18.         SEVERABILITY.  If any provision of this Agreement shall be held to
be invalid or unenforceable, and is not reformed by a court of competent
jurisdiction, such invalidity or unenforceability shall attach only to such
provision and shall not in any way affect or render invalid or unenforceable any
other provision of this Agreement, and this Agreement shall be carried out as if
such invalid or unenforceable provision were not contained herein.
 
19.         NO WAIVER.  A waiver of any breach or violation of any term,
provision or covenant contained herein shall not be deemed a continuing waiver
or a waiver of any future or past breach or violation.  No oral waiver shall be
binding.  The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.
 
20.         COMPLIANCE WITH SECTION 409A.  Because the parties hereto intend
that any payment under this Agreement shall be paid in compliance with Section
409A of the Code (“Section 409A”) and all regulations, guidance and other
interpretative authority thereunder, such that there will be no adverse tax
consequences, interest or penalties as a result of such payments, the parties
hereby agree to modify the timing (but not the amount) of any payment hereunder
to the extent necessary to comply with Section 409A and avoid application of any
taxes, penalties or interest thereunder.  Consequently, notwithstanding any
provision of this Agreement to the contrary, if Executive is a “specified
employee” as defined in Section 409A, Executive shall not be entitled to any
payments upon Date of Termination until the earlier of (i) the date which is six
(6) months after Date of Termination for any reason other than death, or (ii)
the date of Executive’s death.  Any amounts otherwise payable to Executive
following Date of Termination that are not so paid by reason of this Section 20
shall be paid as soon as practicable after the date that is six (6) months after
Date of Termination (or, if earlier, the date of Executive’s death).  The
provisions of this Section 20 shall only apply if, and to the extent, required
to comply with Section 409A in a manner such that Executive is not subject to
additional taxes and/or penalties under Section 409A.
 
21.         COUNTERPARTS.  This Agreement may be executed in counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same instrument, and it shall not be necessary in making proof of this
agreement to account for all such counterparts.

 
Page 10 of 11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have hereunto set their hands to this
Agreement on the day and year first above written.
 

 
ATS CORPORATION
       
By:
/s/ Edward H. Bersoff
 
Name:
 Edward H. Bersoff
 
Title:
 Chief Executive Officer
       
EXECUTIVE
     
/s/ Sidney E. Fuchs
 
Name: Sidney E. Fuchs

 
 
Page 11 of 11

--------------------------------------------------------------------------------

 